                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

BYRON PIERSON,                                 )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Case No. 18-cv-1170-STE
                                               )
ANDREW SAUL,                                   )
Commissioner of the                            )
Social Security Administration,                )
                                               )
       Defendant.                              )

                        MEMORANDUM OPINION AND ORDER

        Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

application for disability insurance benefits under the Social Security Act. The

Commissioner has answered and filed a transcript of the administrative record

(hereinafter TR. ____). The parties have consented to jurisdiction over this matter by a

United States magistrate judge pursuant to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court AFFIRMS the

Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration (SSA) denied

Plaintiff’s application for disability insurance benefits. Following an administrative hearing,

an Administrative Law Judge (ALJ) issued an unfavorable decision. (TR. 35-59). The
Appeals Council denied Plaintiff’s request for review. (TR. 26-28). Thus, the decision of

the ALJ became the final decision of the Commissioner.

II.    THE ADMINISTRATIVE DECISION

      The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 404.1520. At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity from December 20, 2011, his alleged onset date, through March 31, 2014,

the date he was last insured. (TR. 37). At step two, the ALJ determined that Mr. Pierson

had the following severe impairments: PTSD; major depression; generalized anxiety

disorder; panic disorder with agoraphobia; gout; hypertension; ulnar neuropathy;

degenerative disc disease of the cervical spine; and status post renal cell carcinoma of

the left kidney with left nephrectomy in 2002. (TR. 38). At step three, the ALJ found that

Plaintiff’s impairments did not meet or medically equal any of the presumptively disabling

impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1. (TR. 50).

      At step four, the ALJ concluded that Mr. Pierson was unable to perform any past

relevant work, but retained the residual functional capacity (RFC) to:

      [L]ift and carry 50 pounds occasionally and 25 pounds frequently. The
      claimant can sit for about six hours during an eight-hour workday and stand
      and walk for about six hours during an eight-hour workday (20 CFR
      404.1567(c)). The claimant can only occasionally climb, balance, stoop,
      kneel, crouch, and crawl. The claimant can occasionally reach overhead.
      The claimant can frequently handle and finger with his left upper extremity
      (non-dominant). The claimant can understand, remember, and carry out
      simple, routine, and some complex tasks. The claimant can respond
      appropriately to supervisors, co-workers, and usual work situations, but
      have no contact with the general public (semi-skilled).

(TR. 53, 58).



                                            2
       The ALJ then proceeded to make findings at step five. The ALJ consulted with a

vocational expert (VE) to determine whether there were other jobs in the national

economy that Plaintiff could perform. Given the limitations presented by the ALJ, the VE

identified three jobs from the Dictionary of Occupational Titles. (TR. 89-90). Relying upon

the testimony of the VE, the ALJ concluded that Mr. Pierson was not disabled based on

his ability to perform two of the identified jobs. (TR. 59).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determine whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). Under the “substantial evidence standard,” a court looks to an existing

administrative record to determine whether it contains “sufficien[t] evidence” to support

the agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

“Substantial evidence . . . is more than a mere scintilla . . . and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

(internal citations and quotation marks omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUES PRESENTED

       On appeal, Mr. Pierson alleges the ALJ erred in (1) considering a treating source’s

opinion, and (2) formulating the RFC. (ECF No. 21:20-30).


                                             3
V.     ANALYSIS

       A.     The ALJ’s Consideration of Dr. Wigdor’s Opinion

              1. ALJ’s Duty to Assess a Treating Source’s Opinion

       An ALJ must follow a particular analysis in evaluating a treating source’s opinion.

First, the ALJ must determine, then explain, whether the opinion is entitled to controlling

weight. Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004). An opinion is entitled

to controlling weight if it is “well supported by medically acceptable clinical and laboratory

diagnostic techniques and is consistent with the other substantial evidence in the record.”

Allman v. Colvin, 813 F.3d 1326, 1331 (10th Cir. 2016) (citation and internal quotation

marks omitted). “But if the ALJ decides that the treating physician’s opinion is not entitled

to controlling weight, the ALJ must then consider whether the opinion should be rejected

altogether or assigned some lesser weight.” Id. (internal quotation marks omitted).

       In doing so, the ALJ must assess the opinion under a series of factors which

include: (1) the length of the treatment relationship and the frequency of examination;

(2) the nature and extent of the treatment relationship, including the treatment provided

and the kind of examination or testing performed; (3) the degree to which the physician’s

opinion is supported by relevant evidence; (4) consistency between the opinion and the

record as a whole; (5) whether or not the physician is a specialist in the area upon which

an opinion is rendered; and (6) other factors brought to the ALJ’s attention which tend

to support or contradict the opinion. Id. at 1331-1332 (internal quotation marks omitted);

Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011); 20 C.F.R. § 404.1527.

       Ultimately, an ALJ “must give good reasons for the weight assigned to a treating

physician’s opinion,” and “[t]he reasons must be sufficiently specific to make clear to any


                                              4
subsequent reviewers the weight the [ALJ] gave to the treating source’s medical opinion

and the reason for that weight.” Allman, 813 F.3d at 1332. If the ALJ rejects an opinion

completely, he must give “specific, legitimate reasons” for doing so. Watkins v. Barnhart,

350 F.3d 1297, 1300 (10th Cir. 2003) (internal citations omitted).

             2. Dr. Wigdor’s Opinion

      The record contains evidence of Plaintiff’s attendance at group therapy with Dr.

Reubin M. Wigdor, Ph.D., from March 20, 2014 through August 11, 2014. (TR. 636-640).

Dr. Wigdor completed a Mental Impairment Questionnaire on February 10, 2015. (TR.

686-691). Dr. Wigdor noted Plaintiff’s PTSD diagnosis, identified various signs and

symptoms, and listed his current GAF score as 51. (TR. 686-687). He also noted that

Plaintiff had “severe complications resulting from trauma he experienced in the military,”

including nightmares disturbing his sleep, the inability to “concentrate long enough to

carry out significant activities of daily living,” and depressed behavior and affect. (TR.

687). Dr. Wigdor opined that Mr. Pierson’s prognosis was guarded, he would need to miss

work about three times per month due to his symptoms, and he had a fair or poor ability

to perform various work-related tasks which he attributed to Plaintiff’s fear, depression,

and not being able to sleep well. (TR. 688-690).

             3. The ALJ’s Evaluation of Dr. Wigdor’s Opinion

      The ALJ quoted the entirety of Dr. Wigdor’s brief notes regarding Plaintiff’s group

therapy sessions and noted that they “fail[ed] to include any mental status findings

regarding [Mr. Pierson]” and did not “describe any symptoms and/or limitations relevant

to [Mr. Pierson] or even any complaints that [he] might have expressed.” (TR. 47, 636-

640). Then, the ALJ determined he was “not disposed to assign any weight to the opinions


                                            5
of Dr. Wigdor.” TR. 49; see also TR. 57 (“[T]he undersigned assigns not [sic] weight to

the opinions expressed by Dr. Wigdor in [TR. 685-692].”). In support of his decision to

give no weight to Dr. Wigdor’s opinion, the ALJ considered the proper factors.

       First, the ALJ considered the length and frequency as well as the nature and extent

of Mr. Pierson’s treatment relationship with Dr. Wigdor by noting that the treatment

spanned just five months and the record does not reflect that he saw Plaintiff in a private,

one-on-one context. (TR. 49). The ALJ also considered whether Dr. Wigdor’s opinion was

supported by relevant evidence, citing the lack of mental status findings regarding Mr.

Pierson in Dr. Wigdor’s notes—including the absence of descriptions of “any symptoms

and/or limitations relevant to [Plaintiff] or even any complaints that [Plaintiff] might have

expressed.” (TR. 49). He also noted that Dr. Wigdor’s significant limitations were

internally inconsistent, as he also found that Plaintiff could manage his own benefits. (TR.

49).

       The ALJ further found that Dr. Wigdor’s opinions were inconsistent with the record

as a whole, finding that the assessed limitations were “inconsistent with other medical

evidence/mental status exam findings dated prior to [Mr. Pierson’s] date last insured, as

well as inconsistent with the opinions of various medical consultants for the State

agency.” (TR. 49). Ultimately, the ALJ found that the assessed limitations were “so severe

as to essentially be almost if not totally incapacitating” which was not established by the

medical record. (TR. 49).




                                             6
             4. The ALJ Did Not Err in Evaluating Dr. Wigdor’s Opinion

      Plaintiff contends the ALJ’s reasons for rejecting Dr. Wigdor’s opinion were not

supported by substantial evidence. (ECF No. 21:27). More specifically, Plaintiff disagrees

with the ALJ’s finding that Dr. Wigdor’s opinion was inconsistent with other substantial

evidence of record. (ECF No. 21:23). The Court initially notes that Mr. Pierson does not

contest the ALJ’s consideration of the length and frequency or nature and extent of his

treatment with Dr. Wigdor. Further, Plaintiff does not appear to contest the ALJ’s finding

that Dr. Wigdor’s opinion was not supported by his own records. Indeed, Mr. Pierson

concedes that “Dr. Wigdor’s treatment notes are unfortunately sparse.” (ECF No. 21:25).

Instead, Plaintiff contests the ALJ’s finding that the opinion was unsupported by the

record, arguing instead that the opinion was consistent with his longitudinal medical

record. (ECF No. 21:25).

      Mr. Pierson argues that “Dr. Wigdor’s opinions are well supported by the medical

evidence of record (at least with respect to evidence from Plaintiff’s treating healthcare

providers).” (ECF No. 21:23). In support of his argument, Plaintiff references records

from his treatment with Dr. Roy T. Maxwell, Ed.D. (ECF No. 21:24-25). Specifically,

Plaintiff addresses monthly psychotherapy appointments in which Dr. Maxwell

“consistently noted” that Mr. Pierson had PTSD symptoms based on his experiences

during the Vietnam War and documented Plaintiff’s “significant and ongoing nightmares,

intrusive thoughts which induce physiological responses (panic attacks), with increasingly

stronger feelings of depression and patterns of isolation.” ECF No. 21:24 (citing TR. 389)

(internal quotations omitted). Mr. Pierson also notes that he avoided situations or people




                                            7
arousing recollections of trauma. ECF No. 21:24 (citing TR. 389-390). He also cites Dr.

Maxwell’s treatment notes as supporting deteriorating intellectual functioning and short-

term memory problems. ECF No. 21:24 (citing TR. 390-391). Further, Dr. Maxwell

assessed GAF scores ranging from 40-45. ECF No. 21:24-25 (citing TR. 361-379, 386-

387, 392). Finally, Plaintiff notes that he was getting worse, his prognosis was poor, and

“had no reasonable probability of improving to the point of being cured and/or

employable.” ECF No. 21:25 (citing TR. 361-379) (internal quotations omitted).

       Mr. Pierson next contends the ALJ generally disregarded Dr. Maxwell’s findings,

but referred “to a few medical records the ALJ believed contradicted Dr. Maxwell’s

                                                                                                1
treatment records” in support of his treatment of those findings (ECF No. 21:25).

Specifically, Plaintiff refers to medical records from May 4, 2012 and April 17, 2013, about

which the ALJ noted Plaintiff’s mood was within normal limits and had included a negative

depression screen. (ECF No. 21:25). But, Mr. Pierson asserts those screens were not

inconsistent with Plaintiff’s overall treatment, as the questions were regarding

hopelessness and suicide, and “even if Plaintiff had an occasional good day, the ALJ is

required to consider the entire evidence of record.” (ECF No. 21:25-26).

       Plaintiff’s arguments are without merit. The ALJ engaged in a thorough discussion

of Dr. Maxwell’s records and referenced each portion identified by Plaintiff. See TR. 41-

43. Ultimately, the ALJ found that Dr. Maxwell’s opinion that Plaintiff was unable to work

was inconsistent with other substantial evidence of record. (TR. 45). In the decision, the


1
  Plaintiff does not directly challenge the weight given to Dr. Maxwell’s opinion. But it appears
Plaintiff addresses Dr. Maxwell’s record and opinion because, in part, the ALJ adopted his prior
analysis when he weighed Dr. Wigdor’s opinion. (TR. 49).


                                               8
ALJ noted that Plaintiff underwent a ninety-day anxiety and stress management class,

after which he had negative depression screens in October 2010 and April 2013. (TR.

40). The ALJ noted that despite Plaintiff’s reports of PTSD symptoms since the Vietnam

War and Dr. Maxwell assessing him GAF scores between 40 and 45, he “was able to

perform substantial gainful activity up until deciding to retire at the age of 62 or 63.” (TR.

41-42). Further, the ALJ found the difficulties reported by Dr. Maxwell were not consistent

with Plaintiff’s activities of daily living as reported by Plaintiff in his September 2013

function report. (TR. 41). The ALJ also noted that Plaintiff went to San Antonio on a

vacation to Water World and Sea World, which was inconsistent with records indicating

he did not like being around people. (TR. 43). In other words, the ALJ gave specific,

legitimate reasons for discounting the opinions. Thus, the ALJ’s reasoning is supported

by substantial evidence.

       Plaintiff also contends Dr. J. Ronald Cruse, Ph.D., made findings consistent with

                                                                         2
Dr. Maxwell and Dr. Wigdor regarding deficits in Plaintiff’s memory. (ECF No. 21:27.)

Specifically, Plaintiff notes that Dr. Cruse observed Plaintiff’s mood to be sad, found

Plaintiff to have below-average recall and average memory, and placed his GAF at 50.

ECF No. 21:27 (citing TR. 668-669). But the ALJ considered each of these cited findings.

(TR. 45-46).

       “[T]o the extent [Mr. Pierson] contends the ALJ erred in weighing the evidence,

including that from his providers, [the Court has] no authority to reweigh it.” Terwilliger



2
 Mr. Pierson also acknowledged that Dr. Cruse’s opinion differed from Dr. Maxwell and Dr.
Wigdor’s in other ways. (ECF No. 21:27).


                                              9
v. Comm’r, Soc. Sec. Admin., No. 19-1028, 2020 WL 290421, at *3 (10th Cir. Jan. 21,

2020) (citing Newbold v. Colvin, 718 F.3d 1257, 1265 (10th Cir. 2013)). Instead, the

Court is tasked with “ensur[ing] the ALJ properly evaluated it.” Id. Here, Plaintiff’s

argument amounts to an invitation to reweigh the evidence. The ALJ’s analysis was not

legally deficient and the reasons provided by the ALJ for rejecting Dr. Wigdor’s opinions

are supported by substantial evidence. Because the ALJ’s evaluation of the opinion is

grounded in substantial evidence, there is no error.

       B.     The ALJ’s Consideration of the RFC

       Plaintiff contends “the substantial evidence of record . . . supports more substantial

limitations in terms of Plaintiff’s abilities to ‘understand, remember, and carry out simple,

routine, and some complex tasks,’ as well as his ability to ‘respond appropriately to

supervisors, co-workers, and usual work situations.’” ECF No. 21:29 (quoting TR. 53). Mr.

Pierson asserts the ALJ should have assessed a more restrictive RFC. (ECF No. 21:30).

Based on the VE’s testimony—that a hypothetical individual could not perform the

identified jobs if he had difficulty relating to authority figures and had problems

maintaining focus for up to twenty percent of the time—Plaintiff argues that he could not

maintain competitive employment. ECF No. 21:30 (citing TR. 93).

       Plaintiff cites Clifton v. Chater, 79 F.3d 1007, 1010 (10th Cir. 1996), for the

proposition that the ALJ must discuss any uncontroverted evidence he chooses not to rely

on. (ECF 21:28-29). He also cites Hamlin v. Barnhart, 365 F.3d 1208, 1219 (10th Cir.

2004), which prohibits an ALJ from picking and choosing through an uncontradicted

medical opinion. (ECF 21:29). In support of his argument, Plaintiff notes that Dr. Cruse’s




                                             10
report indicates that Plaintiff had impairment in recall, concentration, and behavioral

judgment. (TR. 669). He also cites Dr. Maxwell’s March 11, 2011 psychological evaluation

in which Dr. Maxwell noted Plaintiff had severe short-term memory problems. (TR. 391).

Plaintiff also generally cites Dr. Wigdor’s findings as supporting a different RFC finding.

(ECF No. 21:29).

       The ALJ, however, specifically addressed Dr. Cruse’s report that Plaintiff’s

“cognitive problems included impairment in recall, concentration and behavioral

judgment.” (TR. 46.) Dr. Cruse also noted that Plaintiff’s recall was below average,

immediate memory was average, concentration was below average, and fund of

information was average. (TR. 46). Thus, Plaintiff’s argument that the ALJ ignored Dr.

Cruse’s records with regard to his memory or ability to interact with others at the

workplace is unfounded.

       The ALJ did not specifically reference the sentence in which Dr. Maxwell noted

Plaintiff’s “severe short term memory problems.” (TR. 391). But, as noted above, Dr.

Cruse found that Plaintiff’s immediate memory was average and his recall was below

average. (TR. 688). Therefore, Dr. Maxwell’s finding of severe memory problems are not

uncontroverted. Further, Plaintiff has not shown the evidence was particularly probative,

as the portion of the VE’s testimony cited by Plaintiff referred to Plaintiff’s ability to get

along with others at the workplace and focus, not memory. (TR. 93). As such, the ALJ

was not required to specifically discuss the particular portion of Dr. Maxwell’s medical

record in the decision.




                                             11
       Although Plaintiff generally cites Dr. Wigdor’s records in support of her argument,

as referenced above, the ALJ quoted the entirety of Dr. Wigdor’s treatment notes

verbatim and thoroughly discussed the Mental Impairment Questionnaire containing his

opinion. (TR. 47-48). Thus, the ALJ did not fail to discuss any evidence from Dr. Wigdor’s

records. Thus, considering the arguments presented by Plaintiff in his brief, the ALJ did

not improperly ignore evidence when formulating the RFC.

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on this review, the Court AFFIRMS the Commissioner’s decision.

       ENTERED on March 6, 2020.




                                             12
